Motion Denied and Order filed November 10, 2015




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00605-CV
                                ____________

                        EDDIE JENKINS, Appellant

                                        V.

   INVENTION RESOURCE INTERNATIONAL AND EMERY TRACY,
                           Appellee


                  On Appeal from the 295th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2015-04487

                                  ORDER

      On September 9, 2015, William P. Ramey III filed a motion to withdraw as
counsel for the appellant. On October 5, 2015, the court issued notice that the
motion did not comply with Tex. R. App. P. 6.5 and requested Ramey to file a
corrected motion within 10 days. No corrected motion has been filed. Therefore,
Ramey’s motion to withdraw is denied.